DETAILED ACTION
This is responsive to the application filed 31 December 2021.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,217,262. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,217,262 anticipate the currently pending claims (see examples below).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
	
Currently pending claims
Claims U.S. Patent No. 11,217,262
1. A method comprising: 
setting a ceiling level of a limiter module through which audio signals pass to a full-scale level; 
receiving, via a data interface, data that comprises a portion of an audio signal; determining a maximum amplitude of the portion of the audio signal; 
evaluating the portion of the audio signal with a neural network to provide a voice likelihood estimate for the portion of the audio signal; 
determining, based on the maximum amplitude and the voice likelihood estimate, that the portion of the audio signal includes noise; 
decreasing the ceiling level of the limiter module from the full-scale level to a decreased ceiling level in response to determining that the portion of the audio signal includes noise; and 
providing, to the limiter module through which the audio signals pass, the decreased ceiling level to limit an amount of energy of the audio signal.


3. The method of claim 1, wherein the portion of the audio signal is a frame of audio that corresponds to the portion of the audio signal and the method further comprises: prior to evaluating the frame of audio, converting the frame of audio from a time domain to a frequency domain.

4. The method of claim 3, wherein the frame of audio is a first frame of audio and the method further comprises: receiving a second frame of audio that corresponds to a second portion of the audio signal; evaluating the second frame of audio with the neural network to provide a respective voice likelihood estimate for the second frame of audio; determining, based on the respective voice likelihood estimate, that the second frame of audio includes speech; and setting the ceiling level of the limiter module to the full-scale level.

5. The method of claim 3, wherein the frame of audio is a first frame of audio and the method further comprises: receiving a second frame of audio that corresponds to a second portion of the audio signal; determining a respective maximum amplitude of the second frame of audio; comparing the respective maximum amplitude of the second frame of audio to a threshold that corresponds to an average of respective maximum amplitudes of multiple frames of audio that correspond to multiple respective portions of the audio signal; and maintaining a current ceiling level of the limiter module in response to the respective amplitude of the second frame of audio not exceeding the threshold.

6. The method of claim 3, wherein the frame of audio corresponds to a duration of audio that ranges from approximately 10 milliseconds of the audio to approximately 50 milliseconds of the audio.

7. The method of claim 1, wherein evaluating the portion of the audio signal with the neural network to provide the voice likelihood estimate includes analyzing the portion of the audio signal with a neural network-enabled voice activity detector (VAD) to provide an instantaneous voice likelihood (IVL) for the portion of the audio signal.
1. A method comprising: 
setting a ceiling level of a limiter module through which an audio signal passes to a full-scale level; 
receiving a portion of the audio signal; 
(see claim 10 for data interface)
determining a maximum amplitude of the portion of the audio signal; 
evaluating the portion of the audio signal with a neural network to provide a voice likelihood estimate for the portion of the audio signal; 
determining, based on the maximum amplitude and the voice likelihood estimate, that the portion of the audio signal includes noise; 
decreasing the ceiling level of the limiter module from the full-scale level to a decreased ceiling level in response to determining that the portion of the audio signal includes noise; and 
providing, to the limiter module through which the audio signal passes, the decreased ceiling level to limit an amount of energy of the audio signal.


2. The method of claim 1, wherein the portion of the audio signal is a frame of audio that corresponds to the portion of the audio signal and the method further comprises: prior to evaluating the frame of audio, converting the frame of audio from a time domain to a frequency domain.

3. The method of claim 2, wherein the frame of audio is a first frame of audio and the method further comprises: receiving a second frame of audio that corresponds to a second portion of the audio signal; evaluating the second frame of audio with the neural network to provide a respective voice likelihood estimate for the second frame of audio; determining, based on the respective voice likelihood estimate, that the second frame of audio includes speech; and resetting the ceiling level of the limiter module to the full-scale level.

4. The method of claim 2, wherein the frame of audio is a first frame of audio and the method further comprises: receiving a second frame of audio that corresponds to a second portion of the audio signal; determining a respective maximum amplitude of the second frame of audio; comparing the respective maximum amplitude of the second frame of audio to a threshold that corresponds to an average of respective maximum amplitudes of multiple frames of audio that correspond to multiple respective portions of the audio signal; and maintaining a current ceiling level of the limiter module in response to the respective amplitude of the second frame of audio not exceeding the threshold.

5. The method of claim 2, wherein the frame of audio corresponds to a duration of audio that ranges from approximately 10 milliseconds of the audio to approximately 50 milliseconds of the audio.

6. The method of claim 1, wherein evaluating the portion of the audio signal with the neural network to provide the voice likelihood estimate includes analyzing the portion of the audio signal with a neural network-enabled voice activity detector (VAD) to provide an instantaneous voice likelihood (IVL) for the portion of the audio signal.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 14, claim 1 recites the limitation “the audio signal”. It is unclear to which audio signal (one of the “audio signals” of line 2 or “audio signal” of line 4) the limitation refers back.
Claims 10, 18 and dependent claims similarly reciting “the audio signal” suffer from  the same deficiency and are likewise rejected.
All dependent claims are rejected for depending upon a rejected claim without providing a remedy to their respective parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record, Li et al. (US PGPub 2010/0145689) discloses a method comprising
receiving a portion of the audio signal (“an audio signal is received”, [0005]); evaluating the portion of the audio signal with to provide a voice likelihood estimate for the portion of the audio signal (“determination is made as to whether speech is present in the audio signal”, [0007]); determining that the portion of the audio signal includes noise (“The transformed audio is then analyzed to determine whether there is a high likelihood that keystroke noise is present in the audio”, [0005]); decreasing gain in response to determining that the portion of the audio signal includes noise (“an automatic gain control ("AGC") component applies a suppression gain to the audio signal to thereby suppress the keystroke noise in the audio signal”, [0007]). 
	However, Li, individually or in combination with the prior art, does not disclose setting a limiter ceiling for an audio signal to full scale; determining a maximum amplitude of the portion of the audio signal; evaluating the portion of the audio signal with a neural network;  determining, based on the maximum amplitude and the voice likelihood estimate, that the portion of the audio signal includes noise; decreasing the limiter ceiling in response to determining that the portion of the audio signal includes noise; and providing, to a limiter module through which the audio signal passes, the decreased limiter ceiling to limit an amount of energy of the audio signal.
Graumann (USPN 6,175,634) discloses a technique for suppressing noise in an audio signal is provided. An audio signal is received from an audio input device. A noise level for the audio signal is determined and continuously updated as the audio signal is received. The audio signal is then attenuated according to the relationship between its current energy level and the current noise level.
Liu et al. (US PGPub 2014/0072143) discloses monitoring for both key or button event signal and speech signal from a speech detector. If a mouse/keyboard event is indicated but there is no speech signal, then the microphone is muted so that the mouse or keyboard noise is not transmitted to the far end. If speech is detected simultaneously during the mouse/keyboard event, the microphone is not muted for a period of time.
Ou (USPN 10,083,707) discloses a dual-microphone voice system which is used for cancelling a burst noise signal indicating a keyboard sound and a button sound and is used for remaining a voice signal indicating a human voice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657